                  Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 1 of 37




 1   Jaime A. Bartlett (SBN 251825)
     jbartlett@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California St., Suite 2000
 3
     San Francisco, CA 94104
 4   Telephone: 415.772.1200

 5   Thomas K. Cauley, Jr. (pro hac vice pending)
     tcauley@sidley.com
 6   Charles K. Schafer
     cschafer@sidley.com (pro hac vice pending)
 7
     SIDLEY AUSTIN LLP
 8   One South Dearborn
     Chicago, IL 60603
 9   Telephone: 312.853.7000
10   Attorneys for Plaintiffs
11
                                  UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA

13    ORACLE PARTNERS, L.P.; ORACLE
      INSTITUTIONAL PARTNERS, L.P.; ORACLE TEN
14    FUND, L.P.; FEINBERG FAMILY TRUST;              Case No. ____________________
      VENROCK HEALTHCARE CAPITAL PARTNERS
15                                                    Hon. _______________________
      III, L.P.; VHCP CO-INVESTMENT HOLDINGS
16    III, LLC; COWEN HEALTHCARE INVESTMENTS
      II LP; CHI EF II LP; KERN ODYSSEUS, LLC;        COMPLAINT
17    PNC GIFT TRUST OF 2012; SCHULER
      CONCENTRIC PARTNERSHIP,                         JURY TRIAL DEMANDED
18
                                      Plaintiffs,     REDACTED VERSION OF
19                                                    DOCUMENT SOUGHT TO BE SEALED
             v.
20

21    CONCENTRIC ANALGESICS, INC., FRANK J.
      BELLIZZI, JR., AND JOHN DONOVAN,
22                                    Defendants.
23

24

25
26

27

28


                                                    COMPLAINT
                  Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 2 of 37




 1          Oracle Partners, L.P.; Oracle Institutional Paiiners, L.P.; Oracle Ten Fund, L.P.; Feinberg Family

 2   Trnst; Venrock Healthcai·e Capital Paiiners III, L.P.; VHCP Co-Investment Holdings III, LLC; Cowen

 3   Healthcai·e Investments II LP; CHI EF II LP; Kem Odysseus, LLC; PNC Gift Trnst of2012; and Schuler

 4   Concenh·ic Partnership (collectively, "Plaintiffs"), by and through their undersigned counsel, allege and

 5   state th eir complaint against Frank J. Bellizzi, John Donovan , (collectively, the "Individual Defendants")

 6   and Concenu-ic Analgesics, Inc. ("Concenh·ic," and collectively with Individual Defendants,

 7   "Defendants") as follows:

 8                                        NATURE OF THE ACTION

 9          1.      Plaintiffs have wrongfully suffered tens of millions of dollai·s in damages at the hands of

10   Defendants. Plaintiffs ai·e th e largest investors in Concentric's Series B round of financing, which closed

11   on May 13, 2019, collectively investing more than $48 million .1 Each of the Plaintiffs invested in

12   Concenh·ic in reliance on false and misleading infonnation presented by Defendants regarding clinical

13   h·ials for Concenh·ic's primaiy analgesic (pain relieving chug), CA-008.

14          2.      As detailed below, Defendants falsely represented to Plaintiffs that a critical h·ial of CA-

15   008 showed it was highly effective in relieving pain associated with total knee replacement surgeries, a

16   surgical model that Defendants told Plaintiffs was the most economically impo1iant surgical model for

17   evaluating the mai·ket for CA-008. Defendants also falsely told Plaintiffs that the knee replacement

18   surge1y h·ial of CA-008 demonsu-ated a decreased reliance by patients on opioid chugs. Defendants

19   assured Plaintiffs th at both of those successes were highly statistically significant. In reality, the knee

20   replacement surgical trial                                             . Defendants' false and misleading

21   representations caused Plaintiffs to make significant investments in Concenh·ic that they would not have

22   made given the valuation of th e Company at th at time had they known the hue results of that h·ial.

23          3.      Defendants knowingly represented these facts to Plaintiffs knowing full well that they were

24

25

26

27   1
      A hue and conect copy of th e May 13, 2019 Stock Purchase Agreement ("SPA") is attached to the
     Complaint as Exhibit A , with Exhibit A thereto filed under seal as revealing the names and investments
28   of all Series B investors in Concenh·ic.
                                                         - 1-
                                                    COMPLAINT
                  Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 3 of 37




 1                                                                                                          Sho1ily

 2   th ereafter, Defendants told investors the exact opposite, and continued telling investors the exact opposite

 3   for five month s until th ey secured Plaintiffs investments in Concentric in May 2019.

 4          4.      Critically, both before an d after falsely representing to Plaintiffs that the knee replacement

 5   trial demonstrated CA-008 's efficacy to a high degree of statistical significance, Concentric admitted to

 6   th e FDA in Febm a1y 2019 that th e results of the trial showed no statistical significan ce regarding the

 7   primaiy efficacy metric an d a key secondaiy metric.

 8           5.     One month after Defendants secured Plaintiffs ' investment in the Company, Defendants

 9   admitted for the first time that th e knee replacement trial results it presented to Plaintiffs were false. But

10   it continued deceiving Plaintiffs for months afte1wai·d regai·ding the reasons why it presented them with

11   eIToneous data. Defendants continue to maintain that th eir Inisrepresentations were an innocent mistake,

12   not fraud. But this contention is belied by the facts. And even if the facts were different, and Defendants

13   had unintentionally misrepresented these critical facts to Plaintiffs, Plaintiffs still would be entitled to

14   rescission of their purchases of Concentric 's Series B shai·es.

15                                        JURISDICTION AND VENUE

16          6.      This Comi has subject matter jurisdiction over this action pursuant to 28 U.S .C. § 1331

17   and§ 27 of the Securities Exchange Act of 1934 (the "1934 Act") because the Complaint states a federal

18   question regai·ding whether Defendant violated Section l 0(b) of the 1934 Act, 15 U.S .C. §§ 78j(b), and

19   Rule l0b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240. l0b-5. Federal comis "shall have

20   exclusive jurisdiction" over "violations of th e [th e 1934 Act] or the m les and regulations thereunder"

21   pursuant to § 27 of the 1934 Act.

22          7.      This Comi has supplemental jurisdiction over the state law claims asserted herein pursuant

23   to 28 U.S.C. § 1367(a). This action is not a collusive one to confer jurisdiction on a comi of the United

24   States which it would not oth e1wise have.

25           8.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 because the Defendant is

26   doiniciled in San Francisco, a substantial portion of th e transactions and wrongs complained of herein

27   occuITed, or were directed from, within this District, an d the Defendant has received substantial

28   compensation in this District by engaging in those same transactions and wrongs. Fmihen nore, pursuant

                                                          -2-
                                                      COMPLAINT
                    Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 4 of 37




 1   to the Stock Purchase Agreement governing Concenti·ic's sale of the Series B shares to Plaintiffs, the

 2   Paiiies have agreed that venue is proper in this Disti·ict "in the event of exclusive federal jurisdiction,"

 3   which applies here because Plaintiff brings claims under Section 10(b) and Rule 10b-5 .

 4                                                     PARTIES

 5          9.        Plaintiffs Oracle Paiiners, L.P., Oracle Institutional Paiiners, L.P. , and Oracle Ten Fund,

 6   L.P. (collectively, "Oracle") ai·e Delawai·e limited paiinerships with their principal places of business at

 7   262 Harbor Drive, 3rd Floor, Stainford, Connecticut 06902.           On May 13, 2019, Oracle purchased

 8   -            Series B shai·es in Concenti·ic for an aggregate purchase price

 9          10.       Plaintiff Feinberg Fainily Trnst is an inevocable ti11st organized under th e laws of

10   Connecticut with its principal place of business at 767 Third Ave, 11th Fl. , New York, New York 10017.

11   On May 13, 2019, Feinberg Fainily Trnst purchased -                  Series B shares in Concenu-ic for an

12   aggregate purchase price of-

13          11.       Plaintiffs Venrock Healthcai·e Capital Paiiners III, L.P. and VHCP Co-Investment

14   Holdings III, LLC (collectively, "Venrock") ai·e Delawai·e limited paiinerships and limited liability

15   companies respectively, with their principal places of business at 3340 Hillview Avenue, Palo Alto,

16   California 94304. On May 13, 2019, Venrock purchased -                  Series B shai·es in Concenu-ic for an

17   aggregate purchase price of

18          12.       Plaintiffs Cowen Healthcai·e Investments II LP and CHI EF II LP (collectively, "Cowen")

19   ai·e Delaware limited paiinerships with their principal places of business at 599 Lexington Avenue, 19th

20   Floor, New York, New York 10022. On May 13, 2019, Cowen purchased -                       Series B shares in

21   Concenti·ic for an aggregate purchase price of

22          13.       Plaintiff Kem Odysseus, LLC ("Kem Odysseus") is a Delaware limited liability company

23   with its principal place of business at 60 East Sir Francis Drake, Suite 302, Larkspur, California 94939.

24   On May 13, 2019, Kem purchased - Series B shai·es in Concenti·ic for an aggregate purchase price

25

26          14.       Plaintiff PNC Gift Trnst of 2012 ("PNC Tmst") is a gift tiust organized under th e laws of

27   Colorado with its principal place of business in Avon, Colorado. On May 13, 2019, PNC Trnst purchased

28   -        Series B shai·es in Concenti·ic for an aggregate purchase price of

                                                           -3-
                                                      COMPLAINT
                   Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 5 of 37




 1           15.    Plaintiff Schuler Concentric Paiinership is an Illinois paiinership with its principal place

 2   of business at 100 N . Field Drive, Suite 360, Lake Forest, Illinois 60045. On May 13, 2019, Schuler

 3   Concenti·ic Paiinership purchased- Series B shai·es in Concenti·ic for an aggregate purchase price

 4

 5           16.    Upon infonnation and belief, Defendant Concenti·ic is a Delawai·e c01poration, based in

 6   San Francisco, California. Concenti·ic describes itself as a private, biotechnology company, having a focus

 7   on discovering and developing novel, non-opioid therapeutics for the management of acute and chronic

 8   pam.

 9           17.    Upon info1mation and belief, Defendant Frank J. Bellizzi, M.D. , resides in San Francisco,

10   California, and at all relevant times concerning the events alleged herein served as the Chief Executive

11   Officer of Concenti·ic.

12           18.    Upon info1mation and belief, Defendant John Donovan, M.D., resides in San Francisco,

13   California, and at all relevant times concerning th e events alleged herein served as President and Chie

14   Scientific Officer of Concenu-ic.

15                                          FACTUAL ALLEGATIONS

16   A.      Company Background

17           19.    According to its website, Concenti·ic was founded in 2014, in San Francisco, California,

18   and is developing "a portfolio of non-opioid therapeutics that provide long-lasting pain relief after a single

19   local adminisu-ation."

20           20.    Concenti·ic is developing pain-relieving products, primai·ily for post-surgical uses, that are

21   inj ected at the surgical site to provide long-lasting pain relief. Concenu-ic has told potential investors and

22   th e public that it expects its products to result in "meaningfully decreasing the use of opioids, as well as

23   indirectly decreasing their misuse and abuse."

24           21.    Concenti·ic's flagship pain product-and the one at issue in this dispute-is known as "CA-

25   008."

26           22.    Concenti·ic's management teain includes its Founder & President, Dr. John Donovan, and

27   its CEO, Dr. Frank Bellizzi.

28           23.    Upon infonnation and belief, before founding Concenti·ic, Dr. Donovan worked for a

                                                          -4-
                                                      COMPLAINT
                  Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 6 of 37




 1   company th at was working on developing a chug similar to CA-008 .

 2          24.     Upon infon nation and belief, Dr. Bellizzi is a dentist by training who was brought in by

 3   Dr. Donovan-a friend from college- to help lead Concentric, and Dr. Bellizzi does not have any prior

 4   experience developing analgesics.

 5   B.     Company Representations Regarding the Market for CA-008

 6          25.     During presentations to prospective investors, including Plaintiffs, Concentric identified

 7   several "optimal" surgical models to demonstrate the efficacy of CA-008.

 8          26.     One such model was for bunionectomies, which are surgeries to remove bunions from toes.

 9   Bunionectomies are a classic type of surge1y on which to rnn initial tests of analgesics. As Concentric

10   admitted to potential investors, however,

11   This means th at the market for pain medications for bunionectomies alone is virtually nonexistent because

12   no company could profitably develop a chug effective only for this type of surge1y.

13          27.     On the other end the spectrum, Concenti·ic identified total knee aiihroplasty ("TKA")

14   surgeries (i.e. , total knee replacements) as                                                     - given

15   th e prevalence of the surge1y and the pain associated with its recove1y.

16          28.     The third surgical model identified by Concenti·ic as optimal for demonstrating the efficacy

17   of CA-008 was abdominoplasty surgeries- a cosmetic procedure that involves removal of excess skin and

18   fat from a patient's abdomen- which Concentric characterized as

19

20
21
     -      29.     Concenti·ic ran clinical ti·ials of CA-008 across these three surgical models. Its repo1iing

     (and misrepo1iing) of the results from those trials is described below.

22   C.     Concentric Knowledge and Representations Regarding Clinical Trial Results

23          1.      Bunionectomy Results

24          30.     Concenti·ic began its testing of CA-008 by rnnning two phases of clinical ti·ials on

25   bunionectomy surgeries.

26          31.     Phase I, which included a test population of 40 bunionectomy patients, measured the

27   overall safety of CA-008, and found th e product to be safe and well-tolerated.

28          32.     Phase II studied th e efficacy of CA-008 on 147 bunionectomy patients, compai·ing three

                                                         -5-
                                                     COMPLAINT
                  Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 7 of 37




 1   doses of CA-008 against a placebo. For the Phase II trial, Concentric defined the “Primary endpoint” (i.e.,
 2   the most important outcome Concentric was studying in the trial) as “pain area under the curve (AUC) 0-
 3   96 hours.”
 4          33.     Pain Area Under the Curve (“AUC”) is a calculation used to quantify the magnitude and
 5   duration of pain during a specified period (here, 0 to 96 hours after surgery) in a single continuous measure
 6   based on Numerical Rating Scale (“NRS”) scores recorded during this period. NRS scores are simply a
 7   reflection of a patient’s self-reporting of his or her pain on a scale from 0 to 10. This calculation is an
 8   important data point in evaluating efficacy, because it shows the patient’s pain over the entire time period,
 9   which can be easily compared among patients.
10          34.     Concentric defined the “key secondary endpoints” as “AUC 0-168 hours (one week),”
11   “Opioid consumption 0-96 hours,” and “Percent opioid free 0-96 hours.”
12          35.     Concentric informed investors that it “achieved primary and all secondary endpoints for
13   highest dose” during Phase II. This means that, in connection with the bunionectomy trials, CA-008 had
14   demonstrated a reduction in pain compared with a placebo over a four-day period, and a one-week period;
15   had demonstrated a reduced consumption of opioids over a four day period; and had increased the number
16   of patients who had stopped taking opioids at the end of a four-day period.
17          36.     Concentric also informed potential investors that there was “clear evidence of dose
18   response” – meaning the higher the dose, the more effective the drug.
19          37.     Concentric further noted milestone reductions in pain at each 24-hour period measured
20   after surgery through hour 120.
21          38.     In other words, the drug showed promise for bunionectomies, albeit in a surgical model
22   with a virtually non-existent commercial market. But these results justified moving to trials of CA-008 in
23   other surgical models that, if successful, could have a much larger commercial market.
24          2.      Abdominoplasty Results
25          39.     In the fall of 2018, Concentric ran a Phase II trial on abdominoplasty surgeries. Upon
26   information and belief, Concentric did not run a Phase I trial on abdominoplasties or TKA surgeries, and
27   thus moved directly to Phase II trials for both surgical models.
28          40.     The first cohort (i.e., group of patients studied together as part of a clinical trial) of the

                                                        -6-
                                                     COMPLAINT
                     Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 8 of 37




 1   Phase II abdominoplasty ti·ial compared the 5 mg dose of CA-008 against a placebo. Concenti·ic info1med

 2   potential investors that, while the

 3

 4

 5

 6

 7

 8             3.     TKAResults

 9             42.    At approximately the same time th at it was mnning the Phase II abdominoplasty ti·ial,

10   Concenti·ic ran the first coho1i of Phase II of th e TKA u-ial ("Cohort 1 of the Phase II TKA Trial"),

11   comparing the 5 mg dose of CA-008 against a placebo.

12             43.    Coho1i 1 of the Phase II TKA Trial was the most important ti·ial Concenti·ic had, or has,

13   nm. The results of th at ti·ial were critical to Concenti·ic's ability to atti·act investors.

14             44.    CA-008 had shown early promise in bunionectomies, a surgical model with little to no

15   market,

16   sized market for the product As Concenti·ic told investors, TKA surgeries

17                             CA-008 .

18             45.    Had Concenu-ic presented negative results from the TKA ti·i a l -

19                         -it would have been exti·emely difficult for Concenti·ic to raise money from potential

20   investors. And, impo1iantly, th e market value of Concenu-ic 's shares would have plummeted given CA-

21   008 's greatly reduced prospects for success. This backdrop sheds light on Concenti·ic's motivations, and

22   helps explain its misrepresentations to potential (and later, actual) investors regarding the results of this

23   ti·ial.

24                    a.      Initial Data from TKA Trial

25             46.    Coho1i 1 of the Phase II TKA Trial was conducted in late-November and early-December

26   2018, by Lotus, the Clinical Research Organization ("CRO") Concentric hired to nm its ti·ials.

27             47.    On December 22, 2018, Lotus sent a link to the "interim data snapshot" ("Interim Data")

28   from Coho1i 1 of the Phase II TKA Trial by email to Carole Hodge, Concenti·ic's Clinical Operations

                                                              -7-
                                                         COMPLAINT
                    Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 9 of 37




 1   Director, copying Concentric 's President, Dr. Donovan, and its Chief Medical Officer ("CMO"), Dr.

 2   Michael Royal. In addition to providing the Interim Data, Lotus info1med Concentric that it would provide

 3   its interim analysis of that data ("Interim Analysis") by the end of the year (i.e., within approximately one

 4   week).

 5            48.    Dr. Steve Shafer, Concentric's biostatistician, immediately set about analyzing the Interim

 6   Data. Within one week, Dr. Shafer concluded that,

 7

 8

 9

10
11

12
13            50.    Dr. Shafer's reference to "imputation" refers to filling in (or "imputing") missing data

14   when subjects drop out of a study early for any number of reasons.

15            51.    After info1ming the Individual Defendants and Royal that th e Interim Data showed that the

16   tests                                                                   Dr. Shafer then wrote that he used

17   two different meth ods to impute the missing data

18            52.    Dr. Royal, responded to Dr. Shafer that same day:

19

20            53.    On infonnation and belief, Coho1i 1 of th e Phase II TKA Trial originally was proposed to

21
22                                                              This decreased sample size made it exceedingly

23   difficult to achieve statistically significant results, because having more patients yields more info1mation

24   and thus reduces uncertainty th at results were achieved by chance.

25            54.    Dr. Shafer replied on December 30, 2018,

26

27

28
                                                         -8-
                                                     COMPLAINT
                   Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 10 of 37




 1

 2           55.     The first caveat was that

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14           57.
15

16

17           58.     Dr. Shafer 's reference to a "NONMEM" analysis refers to what he calls a " mixed-effect"
18   analysis,2 and is also the name of a program used to perfo1m nonlinear mixed effects modeling-a
19   statistical technique that Dr. Shafer favored.
20
21

22
23

24
25

26

27   2
       A mixed-effects model is a statistical model th at incorporates both fixed effects (parameters assumed to
     be the same each time data is collected) and random effects (variables associated with each sample or
28   individual from a population).
                                                         -9-
                                                      COMPLAINT
                   Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 11 of 37




 1

 2
 3

 4

 5   by both misrepresenting and obscuring

 6                   b.      Interim Data Analysis from TKA Trial

 7           61.     On December 31, 2018, as it had promised, Lotus delivered to Donovan, Royal

 8   (Concenti·ic's CMO) an d Hodge (its Clinical Operations Director) a link to its Interim Analysis of the

 9   Interim Data from Cohort 1 of the Phase II TKA Trial.

10           62.     The Interim Analysis unambiguously showed that the primaiy endpoint, measurmg

11   average pain scores at the 96 hour mai·k,

12

13           63.     In order to be considered a statistically significant result, statisticians look for a probability

14   value, or "p-value," that is less than the significan ce level, which is non nally set at 0.05 .3 This means that

15   th e chance of th e observed result occmTing through random chance is less than 5%. For compai·ison, a p-

16   value of 0.50 means that the chance of a given result occmTing by chance is 50%-i.e., equivalent to a coin-

17   flip.

18           64.     In the December 31, 2018 Interim Analysis file , Lotus told Concenti·ic that

19

20

21

22                   C.      Defendants' Representations and Misrepresentations of TKA Trial Data to
                             Plaintiffs Prior to Their Investments
23

24           65.     As outlined below, the timeline of Concenti·ic's representations regai·ding Coho1i 1 of the
25   Phase II TKA Trial over the first half of 2019, both to Plaintiffs and to th e FDA, as well as in the ve1y
26

27   3
      See, e.g., S.E.C. v. Selden, 632 F. Supp. 2d 91 , 94 (D . Mass. 2009) ("Ap value of0.05 orless (indicating
     a 95% level of ce1iainty th at the observed effect was not randomly induced) is generally accepted as
28   showing a statistically-significant effect.") .
                                                           -10-
                                                       COMPLAINT
                   Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 12 of 37




 1   limited internal communications obtained by Plaintiffs to date, plainly show Concentric 's fraudulent and

 2   deceptive conduct. Meanwhile, throughout this period, representatives from Plaintiffs held numerous

 3   phone calls and meetings with Concentric and its executives, including the Individual Defendants, who

 4

 5           66.     January 2, 2019: Two days after Lotus delivered Concentric its Interim Analysis showing

 6   th e lack of statistical significance in the TKA ti·ial results regarding average pain score at 96 hours,

 7   Concenti·ic's President, Dr. Donovan, wrote its CMO, Dr. Royal, and asked for assistance "putting

 8   [together] a couple of slides to help Richar d to entice" a potential investor, by showing him

 9

10           67.     In other words, less than two weeks after receiving the Interim Data, and just days after

11   receiving the Interim Analysis

12

13

14

15

16

17           68.     January 17, 2019: Concentric put together a presentation for potential investors, including

18   Plaintiffs , entitled "CA-008: TKA SAD Coho1i #1; Preliminaiy Results." With respect to -

19   Concenti·ic represented th at:

20
21

22
23

24           69.     The "P=" numbers here were the purported p-values represented by Defendants to be

25   associated with these results- i.e., their statistical significance. Concentric was repo1i ing that, when

26   missing data was imputed, there was only a -          probability th at the successful achievement of the

27   primaiy endpoint-milestone reduction in pain at 96 hours---occmTed merely by chance; and only a.

28   probability of th ose results occmTing by chance when missing data was not imputed. It also repo1ied a

                                                        -11-
                                                    COMPLAINT
                  Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 13 of 37




 1   -     probability of the nearly -    reduction in opioid use occmTing by chance.

 2          70.     Simply put, Concentric represented to Plaintiffs that Cohort 1 of the Phase II TKA Trial

 3                                       It represented that the results of this trial were

 4

 5                                                                                                     And it

 6   represented th at                                                                            All of these

 7   representations were false.

 8          71.     While Concentric also presented                        to investors in the same Januaiy 17

 9   presentation deck, it (a) did so in a separate slide, directly following the slide stating t h a t -

10

11

12

13

14

15                  Even then, the data it presented regarding t h e _, and the

16   .      , were falsely inflated.

17          72.     February 15, 2019: Concentric presented a 107-page "Clinical Overview" to the FDA

18   regarding CA-008. With respect to Coho1i 1 of the Phase II TKA Trial, Concentric represented to the

19   FDA (emphasis added):

20
21

22
23

24
25
            73.
26

27
     investors:
28
                                                          -1 2-
                                                      COMPLAINT
                  Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 14 of 37




 1

 2
 3          74.     After presenting to potential investors, including Plaintiffs Kem and Vemock, in its

 4   Janmuy presentation that Concentric had

 5

 6

 7

 8

 9

10                                                          Moreover, even after Concenti·ic was forced to admit

11   its other misrepresentations to Plaintiffs in June 201 9 (as addressed below), it falsely represented to

12   Plaintiffs th at all of its representations to the FDA had been accurate.

13          76.     March 2019: Conti·aiy to its eai·lier representations to the FDA in Febmaiy 2019,

14   Concenti·ic continued to tell Plaintiffs

15

16          77.     In a presentation to Plaintiffs and other investors dated "Mai·ch 2019," and anoth er Mai·ch

17   26, 2019 presentation tai·geted specifically to Oracle, Concentric continued to misrepresent the results of

18   Coho1i 1 of the Phase II TKA Trial.

19          78.     In both presentations, Concentric falsely represented that

20                                                    This was not hue. Concenti·ic represented that its prior

21   bunionectomy studies "achieved primaiy and all key secondaiy endpoints," defining the key prima1y

22   endpoint as th e AUC value at 0-96 hours and the first key secondaiy endpoint as the AUC value at 0-1 68

23

24
25

26          79.     Concenti·ic also reiterated th at it

27                            Beyond continuing to falsely represent that Concenti·ic had

28                  what is notable about this representation is how it differs from Concentric 's eai·lier slide

                                                           -13-
                                                       COMPLAINT
                  Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 15 of 37




 1   deck from Janmuy 2019.

 2          80.     In the earlier slide deck, the p-value of -         was specifically referenced as being

 3

 4

 5

 6

 7

 8

 9          81.     Concenti·ic also repeated its misrepresentation that the ti·ial had shown a

10

11          82.     April 12, 2019: Concenti·ic presented its "Ql 2019 Company Update" to Plaintiffs and

12   oth er potential investors, which                                                                      from

13   Coho1i 1 of the Phase II TKA Trial as had been included in its March presentation discussed above.

14   D.     The May 13, 2019 Series B Preferred Stock Purchase Agreement ("SPA")

15          83.     On May 13, 2019, Plaintiffs and approximately 130 other investors entered into th e Series

16   B Prefe1Ted Stock Purchase Agreement ("SPA") with Concenti·ic.4

17          84.     As part of the Series B financing, Concentric issued                     at a purchase price

18   of -         per share (or an equivalent exchange for cancellation of indebtedness to other investors).

19   Plaintiffs purchased 50.7% of those shares for a total of over $48 million.5

20          85.     As relevant here, in Section 3.27 of th e SPA, Concenti·ic represented and waiTanted:

21

22
23

24
25

26

27
     4
28     Ex. A.
     s Id.
                                                        -14-
                                                    COMPLAINT
                  Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 16 of 37




 1

 2          86.     Section 3.33 of th e SPA farther represented and wananted:
 3

 4

 5

 6

 7

 8

 9

10          87.     At no time prior to the May 13, 2019 execution date of the SPA did Defendants ever conect

11   any of their misrepresentations detailed above regarding the "data and other results" of Coho1i 1 of the

12   Phase II TKA Trial that were made available to potential investors and upon which Plaintiffs relied in

13   investing in Concentric.

14   E.     Concentric's Disclosure of, and Shifting Explanations for, its Misrepresentations as to
15          Cohort 1 of the Phase II TKA Trial
            88.     In what Defendants claim is a remarkable coincidence, the first time th ey purpo1i to have
16
     realized that their repeated misrepresentations to Plaintiffs were en oneous was in June 2019---one month
17
     after they closed the Series B financing, which included the more than $48 million in investments from
18
     Plaintiffs. But Defendants ' ever-shifting explanations for how they ended up repo1iing enoneous results
19
     to investors further belie the notion that their misrepresentations were unintentional.
20
            89.     At the time Plaintiffs invested in Concentric, they had received data regarding only Cohort
21
     1 of the Phase II TKA Trial, but two other coho1is of that trial (Cohorts 2 an d 3) were ongoing . On June
22
     10, 2019, Defendant Bellizzi emailed investors infon ning them that Concentric had just received Top Line
23
     Results ("TLRs") for all cohorts of the TKA trial. He info1med investors that
24
25

26
            90.     Defendant Bellizzi foiiher wrote in that same email that these results were -
27
                                                           Concentric was still not telling investors that Cohort
28
                                                         -15-
                                                     COMPLAINT
                   Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 17 of 37




 1

 2
 3

 4          9 1.      Just two days later, sho1i ly after Concentric made the TLR results available to investors,

 5   one of the principals for Oracle, Dr. Han Choi, wrote Dr. Bellizzi about the important representation

 6   concerning the                      of Coho1i 1 of th e TKA addressed above. Dr. Choi wrote: "Your slide

 7   deck dated 4. 12.201 9 cites a p-value of - for C-008 on its                        in Coho1i 1 of the Phase

 8   II TKA Trial. However, we were unable to find the analysis table that con esponds to this p-value for

 9   Coho1i 1."

10          92.       In other words, the first thing Plaintiff Oracle looked for upon being given access to the

11   underlying data from the TKA trials was support for the most important data point upon which it based

12   its investment in Concentric. And, when it could not find that support, it wrote th e CEO for an explanation.

13          93 .      In response, on June 13, 201 9, Dr. Bellizzi for the first time acknowledged that the -

14                                                                            He still did not acknowledge at this

15

16

17

18

19

20          94.       Dr. Bellizzi was telling Plaintiff Oracle- Concentric' s largest investor-that ~

21

22
23

24

25

26          95 .      But Dr. Bellizzi simply invented th ese two explanations for the discrepancy- -

27                                               -in an effo1i to mollify Concentric 's biggest investor. N either

28   explanation was truthful.

                                                          -1 6-
                                                      COMPLAINT
                  Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 18 of 37




 1          96.     On June 27, 2019, Concentric held a Board meeting, which included representatives of

 2   Plaintiffs Oracle and Cowen, to address these issues and to repo1i on its investigation th at month of the

 3   purpo1iedly "new" data it received as to Cohort 1 of the Phase II TKA Trial.

 4          97.     First, Concentric revealed that its June investigation pmpo1iedly

 5

 6

 7

 8

 9                                                       But Concentric never told Plaintiffs this fact until a

10   month after they invested more than $48 million in Concentric.

11

12

13

14

15

16

17

18

19

20

21

22
23

24
25

26

27
     6
28    Note that the actual slide presented these comparison slides horizontally, but they are presented here
     ve1iically for legibility.
                                                       -1 7-
                                                    COMPLAINT
           Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 19 of 37




 1

 2
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22
23

24
     99.     As th e highlighting indicates, these two slides are materially different. It is also notable
25

26

27

28
                                                 -18-
                                             COMPLAINT
                    Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 20 of 37




 1

 2
 3

 4

 5   but was now revealing to investors, including Plaintiffs, for the first tim~    ne month after it had secured

 6   tens of millions of dollars of their money in May 2019.

 7           101.     The June 27, 201 9 Board presentation

 8

 9       •
10

11

12

13

14       •
15

16

17           102.     Concenti·ic's pretextual reasons for misrepresenting the TKA ti·ial results to investors over

18   a five-month period withers under close scm tiny.

19

20

21   -             it would not change the fact that Defendants knew they were misrepresenting these results to

22   Plaintiffs.

23           104.     Defendants have never provided an explanation for

24
25

26

27           105.     Even assummg that Dr. Shafer mistakenly believed these results were

28                             during the precise five-month period in which Concenti·ic was presenting data to

                                                          -1 9-
                                                      COMPLAINT
                    Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 21 of 37




 1   potential investors and seeming th eir Series B investments, Concentric cannot deny t ~

 2
 3

 4

 5

 6

 7

 8

 9

10

11

12

13           108.     Second, Concentric 's misguided explanation completely ignores that Dr. Donovan, and

14   Concenti·ic's Clinical Operations Director, Carol Hodge,

15

16           109.     In its June 2019 presentation, Concentric continued to cover up ce1iain of its

17   misrepresentations, telling Plaintiffs and other investors that it had

18

19

20   investors when it told them in June 201 9

21

22           110.     At the next Board of Directors meeting on July 24, 201 9, Concenti·ic admitted that the

23

24           111.     Finally, in a September 5, 2019 Board JJresentation, Concentric recaJ) ed finding!.._from
25   Coho1i 1 of the Phase II TKA Trial as showing
26

27

28

                                                          -20-
                                                      COMPLAINT
                    Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 22 of 37




 1

 2
 3

 4                                           *              *               *

 5
                                                 CLAIMS FOR RELIEF
 6

 7                                                     COUNTI

 8                           Violation of Section 1O(b) of the 1934 Act and Rule 1Ob-5
                                              Against All Defendants
 9
             112.     Plaintiffs repeat and re-allege the allegations contained above as if fully set fo1ih herein.
10
             113.     Plaintiffs bring Count I against Concentric and the Individual Defendants based upon
11
     Section l0(b) of the 1934 Act, 15 U.S.C. § 78j(b), and Rule l 0b-5 promulgated thereunder by the SEC.
12
             114.     Under Section l0(b) of the 1934 Act, it is unlawful any person to use or employ any
13
     "manipulative or deceptive device" in connection with the sale of any secmity. 15 U.S .C. § 78j(b). Rule
14
     l0b-5 , in tum, makes it unlawful for any person, engaged in interstate commerce, to: (i) employ any
15
     scheme to defraud; (ii) make any untiue statement of material fact or to omit to state a material fact
16
     necessaiy in order to make the statements made, in light of the circumstances under which they were
17
     made, not misleading; or (iii) engage in any act which operates or would operate as a fraud or deceit upon
18
     any person, in connection with the pm-chase or sale of any secmity. 17 C.F.R. § 240.l 0b-5.
19
             115.     To state a claim under Section l0(b) and Rule l0b-5 , a plaintiff must allege: (i) a
20
     misrepresentation or omission; (ii) of material fact; (iii) made with scienter; (iv) on which the plaintiff
21
     justifiably relied; (v) that proximately caused the alleged loss.
22
             116.     For a statement or omission to be misleading, it must affinnatively create an impression o
23
     a state of affairs that differs in a material way from the one that actually exists. To fulfill the materiality
24
     requirement, there must be a substantial likelihood that the disclosme of the omitted fact would have been
25
     viewed by the reasonable investor as having significantly altered the total mix of info1mation made
26
     available.
27
             117.     As set forth above, Concenti·ic and the Individual Defendants, individually and in concert,
28

                                                           -21 -
                                                       COMPLAINT
                    Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 23 of 37




 1   deceived and manipulated the Plaintiffs. Between Januaiy and April 2019, Concenti·ic, Dr. Bellizzi, and
 2   Dr. Donovan made numerous representations to Plaintiffs (before they made their Series B investments in
 3   May 2019) that misreJJresented and obscured the results of the CA-008 clinical ti·ials and _
 4                                                       Defendants also deceptively presented other facts, and
 5   omitted critical infon nation from presentations to investors, to hide the significance of those results.
 6           118.      Between Mai·ch 2019 and April 2019, representatives of Oracle reviewed Concenu-ic 's
 7   Januaiy 17, 2019 slide deck titled "CA-008: TKA SAD Cohort #1; Prelimina1y Results" during a meeting
 8   with Dr. Bellizzi, the "March 2019" slide deck, the Mai·ch 26, 2019 presentation (which Dr. Bellizzi
 9   delivered to Oracle in person on that date), and Concenti·ic's Ql 2019 presentation on April 12, 2019.
10   Defendants' false representations concerning Coho1t 1 of the Phase II TKA Trials were the key
11   commercial drivers influencing Oracle's decision to invest in Concenu-ic.
12           119.      Between Janua1y 2019 and April 2019, representatives of Cowen reviewed Concenu-ic 's
13   Januaiy 17, 2019 slide deck titled "CA-008: TKA SAD Coho1t #1; Preliminaiy Results," the March 26,
14   2019 slide deck, and Concenti·ic's Ql 2019 presentation dated April 12, 2019, which they received via
15   email from Dr. Bellizzi on April 15, 2019. Defendants' false representations concerning Coho1t 1 of the
16   Phase II TKA Trials were the key commercial drivers influencing the Cowen Plaintiffs ' decision to invest
17   in Concenti·ic.
18           120.      Between Januaiy 2019 and April 2019, representatives ofVem ock reviewed Concenti·ic's
19   Januaiy 17, 2019 slide deck titled "CA-008: TKA SAD Coho1t#l ; Preliminaiy Results," its "Mai·ch 2019"
20   slide deck. Defendants' false representations concerning Coho1t 1 of the Phase II TKA Trials were the
21   key commercial drivers influencing Vemock's decision to invest in Concenu-ic.
22           121.      Between Janua1y 2019 and April 2019, Jay Kem of Kem Odysseus reviewed Concenu-ic 's
23   Januaiy 17, 2019 slide deck titled "CA-008: TKA SAD Coho1t#l ; Preliminaiy Results," its "Mai·ch 2019"
24   slide deck, and its Ql 2019 presentation dated April 12, 2019, which it received via email from Dr. Bellizzi
25   on April 15, 2019. Defendants' false representations concerning Coho1t 1 of the Phase II TKA Trials
26   were the key commercial driver influencing Kem Odysseus's decision to invest in Concenu-ic. In fact,
27   Jay Kem , one of the principals of Kem Odysseus, had invested personal funds in Concenu-ic during an
28   earlier bridge round of investments. He did not invest funds of Kem Odysseus, which involved additional
                                                         -22-
                                                     COMPLAINT
                   Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 24 of 37




 1   investors, at that time, because he believed the investment was too risky and Concentric too unproven to
 2   do so at the time. It was solely because of the false data that Defendants attributed to Coho1i 1 of the
 3   Phase II TKA Trials (with the                                     p-value) that Jay Kem decided to invest
 4   in the Series B shares on behalf of Kem Odysseus at Concentric's May 2019 valuation.
 5          122.     Between Janua1y an d April 2019, Paul Clark, trnstee of PNC Trnst, reviewed Concentric 's
 6   "Ql 2019 Company Update" dated April 12, 2019, which prompted a telephone call with Dr. Bellizzi on
 7   April 29. On that phone call, Dr. Bellizzi reviewed the April 12 slide deck he had sent to PNC Trnst. Dr.
 8   Bellizzi confomed falsely that CA-008 had achieved                                                  PNC
 9   Trnst invested in Concentric based on the deceitful, fraudulent info1mation that Defendants provided
10   regarding the efficacy of CA-008.
11          123.     Between Januaiy 2019 and April 2019, Jack Schuler, majority paiiner m Schuler
12   Concentric Paiinership, reviewed Concentric 's "Ql 2019 Company Update" dated April 12,
13   2019. Defendants' false representations concerning Coho1i 1 of the Phase II TKA Trial in that
14   presentation were the key commercial drivers influencing Schuler Concentric Paiinership 's decision to
15   invest in Concentric.
16          124.     Thus, by May 2019, Defendants' external representations did not just create the false
17   impression among Plaintiffs, but expressly told them- contra1y to the trne facts- -
18

19

20

21          125.     After the closing of the Series B fmancing, each Plaintiff continued to receive deceptive
22   communications from Defendants, includingJ!?.e email on June 10, 2019 where Dr. Bellizzi told investors
23   that                                                                    for the TKA study, and that these
24   results were                                                                  without revealing the trnth
25   that coho1i 1 of the TKA study had
26          126.     After Defendants ' misrepresentations came to light in June 2019, Defendants made
27   additional false statements between July and September 2019 to cover up the hue reasons for its eai·lier
28   misconduct.     As discussed above, Boai·d presentations in July and September 2019 confom that

                                                        -23-
                                                    COMPLAINT
                    Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 25 of 37




 1   Defendants made false statements about Coho1t 1 of the Phase II TKA Trials.
 2           127.     Defendants' misrepresentations were material as to all Plaintiffs because the revelation that
 3   the clinical trials of CA-008 showed
 4   Trial significantly altered the total mix of info1mation available to Plaintiffs. Plaintiffs were investing in
 5   Concentric almost exclusively on the prospects for the approval and marketability of CA-008. The most
 6   impo1tant data info1ming those prospects were the falsely repo1ted results from Coho1t 1 of the Phase II
 7   TKA Trial. After all, Concentric ah-eady had revealed that clinical trials revealed
 8

 9                                          If Defendants accurately represented the                    for Coho1t
10   1 of the Phase II TKA Trial -the surgical procedure that Concentric itself told investors had the -
11                            -neither Plaintiffs nor any reasonable investor would have invested in Concentric
12   at anything approaching the valuation of the company at that time.
13           128.     Defendants acted with scienter because they knew that all statements described herein

14   concerning CA-008 were false. At a Ininimum, Defendants were reckless as to the tiuth or falsity of those

15   statements.

16           129.     Among other facts set fo1t h above: (1) just days after receiving the Interim Data from
17   Coho1t 1 of the Phase II TKA Trial, Concenti·ic's Chief Medical Officer and biostatistician (Dr. Shafer)
18   reco@ized- and wrote in emails to Dr. Bellizzi an d Dr. Donovan
19                             (2) Lotus delivered results on December 31, 2018, showing that both -
20                                     (3) Dr. Royal, Concenti·ic's CMO, accessed those results at least by Inid-
21   Febrnaiy 2019, just days before the ComJJan info1med the FDA in a fonnal written subinission that the
22
23                            and (4) in all presentations through the May 2019 closing of the Series B financing,
24   Defendants continued to info1m Plaintiffs that the ti·ial had                              , con ecting those
25   Inisrepresentations only after the Series B investinent closed.
26           130.     Defendants Inisrepresented these facts to Plaintiffs in order to entice them to invest in the

27   Series B offering.       And their baseless explanations to Plaintiffs an d oth er investor for those

28   Inisrepresentations, once discovered, were intended to disguise their deceptive conduct.

                                                          -24-
                                                      COMPLAINT
                    Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 26 of 37




 1           131.     None of the Plaintiffs would have invested in the Series B offering at Concentric’s May
 2   2019 valuation in the absence of Defendants’ misrepresentations and omissions, which they relied upon
 3   before the close of the Series B fundraising. Importantly, Defendants were in exclusive possession of the
 4   key data for Cohort 1 of the Phase II TKA Trial, and thus the Plaintiffs’ reliance on Concentric’s official
 5   presentations and other communications regarding the results of CA-008 testing was justified.
 6           132.     Plaintiffs suffered damages as a direct and proximate result of Defendants’ misconduct.
 7   Because none of the Plaintiffs would have invested in the Series B shares of Concentric at their May 2019
 8   price had they known the truth about Cohort 1 of the Phase II TKA Trial, Plaintiffs were harmed at least
 9   by the amount that they overpaid for their individual investments in Concentric.
10           133.     The statutory safe harbor provided for forward-looking statements under certain
11   circumstances does not apply to any of Defendants’ false statements and misrepresentations concerning
12   CA-008. The statements alleged herein all relate to then-existing facts and conditions concerning the
13   negative outcome of Cohort 1 of the Phase II TKA Trial, which were known to Defendants but not to
14   Plaintiffs.
15           134.     By virtue of the foregoing, Concentric and the Individual Defendants violated Section
16   10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.
17                                                     COUNT II
18
                                 Violation of Section 20(a) of The Exchange Act
19                           Against The Individual Defendants Bellizzi and Donovan

20           135.     Plaintiffs repeat and re-allege the allegations contained above as if fully set forth herein.

21           136.     Plaintiffs bring Count II against Individual Defendants, Dr. Bellizzi and Dr. Donovan,

22   based upon Section 20(a) of the 1934 Act, 15 U.S.C. § 78t(a).

23           137.     Section 20(a) provides that a person who “controls” any person liable under the securities

24   laws is jointly and severally liable for the violation “unless the controlling person acted in good faith and

25   did not directly or indirectly induce the act or acts constituting the violation or cause of action.” 15 U.S.C.

26   § 78t(a).

27           138.     To claim control person liability under Section 20(a), Plaintiffs must demonstrate a primary

28   violation of federal securities law—here a violation of Section 10(b) and Rule 10b-5—and that the

                                                         -25-
                                                       COMPLAINT
                    Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 27 of 37




 1   Individual Defendants exercised actual power or control over the primaiy violator. For a Section 20(a)
 2   claim based on an underlying violation of Section 10(b), the pleading requirements for both violations ar e
 3   the same. As set forth above, Concenti·ic an d Individual Defendants each violated Section 10(b) an d Rule
 4   l0b-5 by their acts and omissions alleged in this Complaint.
 5           139.     By virtue of their high-ranking positions within Concenti·ic- Dr. Bellizzi as CEO an d Dr.
 6   Donovan as President and Chief Scientific Officer -the Individual Defendants are also liable pursuant to
 7   Section 20(a). They both conti·olled the operation and management of Concenu-ic, and conducted and
 8   paiiicipated (directly and indirectly) in all of Concenti·ic's outwar d representations to investors. Because
 9   of their senior positions, the Individual Defendants were privy to the negative data concerning Coho1i 1
10   of the Phase II TKA Trial, and chose to keep that infon nation secret.
11           140.     For exainple, as early as December 2018, Drs. Bellizzi and Donovan were info1med that
12   the Interim Data showed
13                                     Yet Dr. Donovan pa1i icipated in Concenu-ic 's presentations to potential
14   investors, including Plaintiffs, an d-on infon nation an d belief-directed or pa1iicipated in the creation of
15   aspects of those presentations
16   when he knew that it was not.
17           141.     For his paii, Dr. Bellizzi held nlllllerous meetings an d calls with Plaintiffs as identified
18   above, made presentations an d circulated em ails to all of Concentric's investors between both before and
19   after Concenu-ic closed its Series B finan cing to cover up the tiuth about Coho1i 1 of the Phase II TKA
20   Trial. What Bellizzi presented to Plaintiffs and other investors as a resounding success, was, in fact, a
21   failure. Dr. Bellizzi knowingly deceived Plaintiffs into investing more than $48 million based on his
22   repeated false representations. His conduct directly conti·ibuted to a deceptive scheme against Plaintiffs.
23           142.     Because of their positions of conu-ol an d authority within Concenu-ic, Drs. Bellizzi and
24   Donovan were able to-an d did-conu-ol the contents of eve1y deceptive communication with Plaintiffs.
25   Drs. Bellizzi and Donovan abused their positions of authority at Concenu-ic to orchesu-ate unlawful
26   aiiifices to deceive Plaintiffs and grab investinents, an d such violations of§ l 0(b) an d Rule l0b-5 make
27   the Individual Defendants secondarily liable under Section 20(a).
28

                                                          -26-
                                                      COMPLAINT
                     Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 28 of 37




 1                                                     COUNT III
 2                                 Violation of Cal. Corp. Code Secs. 25401, 25501
                                            Against Defendant Concentric
 3

 4            143.     Plaintiffs repeat and re-allege the allegations contained above as if fully set forth herein.

 5            144.     Plaintiffs bring Count III against Concentric based upon Cal. Corp. Code §§ 25401 and

 6   25501.

 7            145.     Delaware law applies here as the Parties agreed in Section 7.3 of the SPA that the Series B

 8   Agreement would be governed “in all respects by the internal laws of the State of Delaware as applied to

 9   agreements entered into among Delaware residents to be performed entirely within Delaware, without

10   regard to principles of conflicts of law.” Under Delaware law, the securities transactions alleged herein—

11   which occurred principally in California—are still actionable under the California securities laws.

12            146.     Under Cal. Corp. Code § 25401, “[i]t is unlawful for any person to offer or sell a security

13   in this state . . . by means of any written or oral communication that includes an untrue statement of a

14   material fact or omits to state a material fact necessary in order to make the statements made, in the light

15   of the circumstances under which [the statements] were made, not misleading.”

16            147.     Under Cal. Corp. Code § 25501, those who suffer injury due to a violation of section

17   25401 are entitled to monetary damages or rescission.

18            148.     To state a claim under section 25401, a plaintiff need only show that there was a sale or

19   purchase in California by fraudulent or untrue statements section 25401or by omitting material facts that

20   would by omission make the statements misleading. Liability extends to the actual seller in privity with

21   the purchaser. Proof of scienter is not required to state a claim under section 25401, nor is proof of reliance

22   or causation.

23            149.     As discussed in great detail above, Concentric made numerous false representations of

24   material fact to Plaintiffs between January 2019 and September 2019, which were material to Plaintiffs’

25   investment decisions, induced all of them to purchase Series B shares in Concentric, were made for the

26   purpose of deceiving Plaintiffs and obtaining money, and proximately caused monetary damages to

27   Plaintiffs in the form of lost investment or overpayment for Plaintiffs’ Series B shares. Thus, for all of

28   the reasons explaining how Concentric violated Section 10(b) and Rule 10b-5, it also liable under Cal.

                                                          -27-
                                                        COMPLAINT
                   Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 29 of 37




 1   Corp. Code §§ 25401 and 25501.
 2          150.     Plaintiffs are in contractual privity with Concentric as the Parties executed the SPA on May
 3   13, 2019 in which Plaintiffs purchased Series B shares in Concentric. These transactions were executed
 4   from or within California, and the SPA was substantially performed in California. In addition, a
 5   substantial portion of Concentric’s misrepresentations between January 2019 and September occurred in
 6   or were directed from California.
 7          151.     Because Concentric is liable under section 25401, Plaintiffs are entitled to damages or
 8   rescission of the SPA pursuant to section 25501.
 9                                                    COUNT IV
10                              Violation of Cal. Corp. Code Secs. 25504, 25504.1
                                       Against The Individual Defendants
11

12          152.     Plaintiffs repeat and re-allege the allegations contained above as if fully set forth herein.

13          153.     Plaintiffs bring Count IV against Individual Defendants, Dr. Bellizzi and Dr. Donovan,

14   based upon Cal. Corp. Code §§ 25504 and 25504.1.

15          154.     Delaware law applies here as the Parties agree in Section 7.3 of the SPA that the Series B

16   Agreement would be governed “in all respects by the internal laws of the State of Delaware as applied to

17   agreements entered into among Delaware residents to be performed entirely within Delaware, without

18   regard to principles of conflicts of law.” Under Delaware law, the securities transactions alleged herein—

19   which occurred principally in California—are still actionable under California securities laws.

20          155.     Under Cal. Corp. Code § 25504, “[e]very person who directly or indirectly controls a

21   person liable under Section 25501 . . . every partner in a firm so liable, every principal executive officer

22   or director of a corporation so liable, every person occupying a similar status or performing similar

23   functions . . . who materially aids in the act or transaction constituting the violation . . . are also liable

24   jointly and severally with and to the same extent as such person, unless the other person who is so liable

25   had no knowledge of or reasonable grounds to believe in the existence of the facts by reason of which the

26   liability is alleged to exist.” There is no privity requirement as between Plaintiffs and Individual

27   Defendants under section 25504.

28          156.     To claim control person liability under section 25504, Plaintiffs must first establish a

                                                        -28-
                                                      COMPLAINT
                   Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 30 of 37




 1   primaiy violation of California securities law-here Concentric 's violation of Cal. Corp. Code §§ 25401
 2   and 25501. As set fo1i h above, Concentric violated sections 25401 and 25501 by their acts and omissions
 3   alleged in this Complaint.
 4          157.     Plaintiffs also must show that Individual Defendants exercised positions of control, such
 5   as "principal executive officer" or positions "occupying a similar status or performing similar functions."
 6   At all relevant times herein, Dr. Bellizzi has served as Concentric's CEO and Dr. Donovan has served as
 7   Concentric's President and Chief Scientific Officer. They both controlled the operation and management
 8   of Concentric, and conducted and pa1iicipated (directly and indirectly) in all of Concentric's outward
 9   representations to investors. And because of their senior positions, the Individual Defendants were privy
10

11          158.     In addition, Plaintiffs must show that the Individual Defendants knew of the false or
12   misleading representations and materially aided in Concentric's violations by playing a direct role in the
13   deception. As discussed in great detail above, both Individual Defendants had intimate knowledge of
14   Coho1i 1 of the Phase II TKA Trial in December 2018 and beyond, but misrepresented that infonnation
15   to Plaintiffs until after the Series B round of fundraising had closed.
16          159.     Dr. Donovan wanted to entice investors and his conduct directly contributed to
17   Concentric's deceptive scheme against Plaintiffs.
18          160.     Dr. Bellizzi delivered presentations and held numerous meetings with Plaintiffs, and
19   circulated emails to all Plaintiffs between Januaiy 2019 and June 2019 (before and after Series B
20   financing) to cover up the tiuth about Coho1i 1 of the Phase II TKA Trial.
21          161.     What the Individual Defendants presented to Plaintiffs as a resounding success was, in fact,
22   a failure. The Individual Defendants were insti11mental in making sure that Plaintiffs did not discover the
23   tiuth about the CA-008 ti·ials until after they had invested more than $48 million in the company. And
24   they continued deceiving Plaintiffs even after they made their investinents to keep them from learning that
25   their misrepresentations were knowing and intentional.
26          162.     Seconda1y liability is also created under Cal. Cmp. Code§ 25504.1 , which provides in
27   pe1iinent paii that "[a]ny person who materially assists in any violation of Section .. . 25401 .. . with
28   intent to deceive or defraud, is jointly and severally liable with any other person liable under this chapter
                                                         -29-
                                                     COMPLAINT
                     Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 31 of 37




 1   for such violation." There is no privity requirement as between Plaintiffs and Individual Defendants under
 2   section 25504.1.
 3            163.     Section 25504. 1 makes any person jointly and severally liable for a primaiy violation of
 4   California securities law-here Concentric's violation of Cal. Co1p. Code §§ 25401 and 25501-if that
 5   person materially assists in the violation with the intent to deceive or defraud. Defendants do not need to
 6   exercise positions of control over the prima1y violator in order to be liable under section 25504.1.
 7            164.     The Individual Defendants materially assisted in the deception against Plaintiffs because,
 8   as discussed above, they manipulated the                                                                   and
 9   kept that info1mation hidden from investors to ensure successful Series B fundraising by
10

11            165.     The Individual Defendants were instrnmental in making sure that Plaintiffs did not discover
12   the trnth about Coho1i 1 of the Phase II TKA Trial before closing the Series B round of financing, because
13   they controlled the dissemination of the trial data that Lotus compiled, delivered multiple PowerPoint
14   presentations with false data, and held numerous meetings and telephone calls falsely touting the success
15   that trial.
16            166.     There can be little dispute that the Individual Defendants acted with the requisite intent to
17   deceive. Among other facts set fo1i h above: (1) days after receiving the Interim Data from Coho1i 1 o
18   the Phase II TKA Trial, Concentric 's CMO and biostatistician recog_!!ged-and wrote in emails to Dr.
19   Bellizzi and Dr. Donovan                                                                   (2) Lotus delivered
20   results on December 31, 2018, showing                                                                       (3)
21   Concentric's CMO accessed those results at least by mid-Febrna1y 2019, within days of the Company
22   info1ming the FDA in a fo1mal written subinission
23                                                                                     and (4) in all presentations
24   through the May 201 9 closing_£f the Series B financin&_!he Individual Defendants continued to inform
25   potential investors that
26            167.     The Individual Defendants' deception regarding success in a trial involving an impo1iant
27   surgical procedure was specifically designed to woo investors for the Series B offering.
28            168.     Because of their roles in orchestrating the fraud and deception against Plaintiffs, the
                                                           -30-
                                                       COMPLAINT
                    Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 32 of 37




 1   Individual Defendants are liable under sections 25504 and 25504.1.
 2                                                       COUNT V
 3                                                        Fraud
                                                  Against All Defendants
 4

 5           169.     Plaintiffs repeat and re-allege the allegations contained above as if fully set forth herein.
 6           170.     Delaware law applies here as the Parties agree in Section 7.3 of the SPA that the Series B
 7   Agreement would be governed “in all respects by the internal laws of the State of Delaware as applied to
 8   agreements entered into among Delaware residents to be performed entirely within Delaware, without
 9   regard to principles of conflicts of law.”
10           171.     Under Delaware law, fraud or deceit consists of a false representation made by the
11   defendant, knowledge or belief that the representation was false (or was made with reckless indifference
12   to the truth), an intent to induce the plaintiff to act or to refrain from acting, the plaintiff's action or inaction
13   taken in justifiable reliance upon the representation, and damage to the plaintiff as a result of such reliance.
14           172.     Moreover, in order to state a claim against Defendants, Plaintiffs must allege that
15   Defendants either represented false statements as true, actively concealed facts which prevented Plaintiffs
16   from discovering them, or remained silent in the face of a duty to speak.
17           173.     As set forth above, Defendants made numerous false representations of material fact to
18   Plaintiffs between January 2019 and September 2019, which were material to Plaintiffs’ investment
19   decisions, induced all of them to purchase Series B shares in Concentric, were made for the purpose of
20   deceiving Plaintiffs and obtaining money, and proximately caused monetary damages to plaintiff in the
21   form of lost investment or overpayment for Plaintiffs’ Series B shares. Thus, for all of the reasons set
22   forth above explaining how Defendants violated Section 10(b) and Rule 10b-5, they are also liable for
23   common law fraud.
24           174.     When Defendants made their false representations, they knew them to be false, or at the
25   very least, acted with reckless indifference as to the truth of those representations.
26           175.     Defendants’ intent in making those false representations was to induce Plaintiffs and other
27   potential investors to invest tens of millions of dollars in Concentric’s Series B stock offering.
28           176.     Plaintiffs justifiably relied on Defendants’ misrepresentations of the results of Cohort 1 of
                                                          -31-
                                                        COMPLAINT
                    Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 33 of 37




 1   th e Phase II TKA Trial and their omissions an d an d deceptive presentations of other facts, because

 2   Defendants were in sole possession of th e raw data.

 3           177.     Defendants' misrepresentations an d omissions were material in th at they misrepresented

 4

 5

 6                                                                        Defendants also omitted an d deceptively

 7   presented other infon nation in its presentations to Plaintiffs, such as the data regarding th e _                ,

 8   th at th ey had a duty to disclose in order to prevent statements it actually made from being misleading.

 9           178.     Plaintiffs were directly an d proximately damaged as a result, in that th ey would not have

10   invested in Concenti·ic's Series B shares at their price in May 2019 in the absence of Defendants'

11   misrepresentations and omissions.

12                                                     COUNT VI
13                                                Equitable Fraud
                                                Against All Defendants
14

15           179.     Plaintiffs repeat an d re-allege the allegations contained above as if fully set fo1ih herein.
16           180.     To state a claim for equitable fraud under Delaware law, a plaintiff must satisfy all
17   th e elements of common-law fraud with the exception th at a plaintiff need not demonsti·ate that the
18   misstatement or omission was made knowingly or recklessly. Thus, for all of th e reasons Defendants are
19   liable under Section l 0(b) and Rule l0b-5 or common law fraud, th ey are also liable for equitable fraud
20   under Delaware law.
21           181.     The docu-ine of equitable fraud provides a remedy for negligent or innocent
22   misrepresentations. Here, while Defendants' misrepresentations and omissions, as outlined above, were
23   both knowing an d intentional, th ey eventually admitted the misrepresentations to Plaintiffs. As such, even
24   if Defendants somehow counterfactually contend that their misrepresentations were neith er knowing nor
25   intentional, they have no defense to those misrepresentations being at least negligent or innocent.
26           182.     Plaintiffs are entitled to equitable relief as a result of Defendants' misrepresentations,
27   including rescission or reformation of the SPA.
28
                                                           -32-
                                                       COMPLAINT
                    Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 34 of 37




 1                                                    COUNT VII
 2                                               Breach of Contract
                                            Against Defendant Concentric
 3

 4           183.     Plaintiffs repeat and re-allege the allegations contained above as if fully set fo1ih herein.

 5           184.     To state a claim for breach of contract under Delaware law, Plaintiffs must show that they

 6   had a valid contract, that Concentric breached its representations in, and obligations imposed by, th at

 7   contract, and th at damages resulted from the breach.

 8           185.     On May 13, 2019, Concentric entered th e SPA with each of th e Plaintiffs. The SPA was

 9   and is a valid agreement imposing obligations on all paiiies thereto. Plaintiffs have complied with all of

10   th eir obligations under the SPA. All paiiies also made a series of representations in the SPA.

11

12

13

14

15

16

17           187.     Between Januaiy 2019 and May 2019 Concentric described th e results of Coho1i 1 of the

18   Phase II TKA Trial to investors in a way that was both inaccurate and incomplete and presented data from

19   th at trial that was inaccurate and incomplete. As eai·ly as December 2018, Concentric and its officers also

20

21

22                            Concentric's willful dissemination of inaccurate info1mation breached the cleai·

23   proscriptions of Sec. 3.27.

24
25

26
     7
       "Investors" is defined as "persons and entities . . . listed on the Schedule of Investors attached as Exhibit
27
     A" to the Series B SPA. Ex. A at 1. Each of th e Plaintiffs is an Investor as each Plaintiff is included in
28   th e "Schedule of Investors" at Exhibit A th erein. Id.
     s Id.
                                                           -33-
                                                       COMPLAINT
                       Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 35 of 37




 1

 2
 3

 4

 5              189.     However, Concenti·ic's trial data were not prepared in accordance with applicable laws and

 6   regulations, including the requirements of the FDA for sponsors under 21 C.F.R. Paii 312, such as the

 7   requirement for sponsors to monitor clinical investigation and to ensure the clinical investigation is

 8   conducted in accordance with its investigational plan. Concenti·ic also failed to observe Good Clinical

 9   Practice, a "standai·d for the design, conduct, perfo1mance, monitoring, auditing, recording, analyses, and

10   repo1iing of clinical ti-ials that provides assurance that the data and repo1ied results ai·e credible and

11   accurate," in its prepai·ation of data that it made available to Investors (including Plaintiffs).

12

13

14

15              191.     This representation was also false. Concenti·ic did not provide Plaintiffs with t h e -

16

17

18

19

20
21

22
23                                                                                            For the same reasons

24   as above, this representation was false.

25              193.     By breaching its obligations and representations under these prov1s1on of th e SPA,

26   Concenti·ic denied Plaintiffs accurate info1mation upon which to base their investment decisions, and

27
     9   Id.
     10 Id.
28
     11   Id.
                                                            -34-
                                                        COMPLAINT
                   Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 36 of 37




 1   instead provided them with wrong information and omitted critical facts.
 2          194.     As a result of these breaches, Plaintiffs invested more than $48 million in Concentric,
 3   which they either would not have invested in May 2019, or would not have invested at the company’s
 4   inflated May 2019 valuation, had Concentric presented complete and accurate facts to all its investors.
 5                                            PRAYER FOR RELIEF
 6          WHEREFORE, Plaintiffs pray for judgment as follows:
 7          (a) Compensatory damages in favor of Plaintiffs against Defendant Concentric for all damages
 8   sustained as a result of Concentric’s wrongdoing, in an amount to be proven at trial, including interest
 9   thereon,
10          (b) Punitive damages for Plaintiffs’ pendent state law claim for fraud against all Defendants
11   (Count V),
12          (c) Legal rescission of the SPA or, in the alternative, reformation of the SPA to adjust each
13   Plaintiff’s equity stake in Concentric reflecting the corrected value of its original investment;
14          (d) Reasonable costs and expenses incurred in this action, including attorneys’ fees and expert
15   fees, authorized pursuant to Section 7.16 of the SPA; and
16          (e) Such other and further relief as the Court may deem just and proper.
17                                      DEMAND FOR TRIAL BY JURY
18          Plaintiffs hereby demand a trial by jury on all issues herein that are so triable.
19
     Dated: June 8, 2020                           SIDLEY AUSTIN LLP
20

21                                                 By:     /s/ Jaime A. Bartlett

22                                                         Jaime A. Bartlett (SBN 251825)
                                                           jbartlett@sidley.com
23                                                         SIDLEY AUSTIN LLP
                                                           555 California St., Suite 2000
24
                                                           San Francisco, CA 94104
25                                                         Telephone: 415.772.1200

26                                                         Thomas K. Cauley, Jr.*
                                                           tcauley@sidley.com
27                                                         Charles K. Schafer*
28

                                                       -35-
                                                     COMPLAINT
     Case 3:20-cv-03775 Document 1 Filed 06/08/20 Page 37 of 37




                                    cschafer@sidley.com
 1                                  SIDLEY AUSTIN LLP
 2                                  One South Dearborn
                                    Chicago, IL 60603
 3                                  Telephone: 312.853.7000

 4                                  * pro hac vice applications pending
 5
                                    Attorneys for Plaintiffs
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  -36-
                                COMPLAINT
